Citation Nr: 0720458	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for post-traumatic stress 
disorder (PTSD) prior to January 14, 2004, and a rating in 
excess of 10 percent from January 14, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter







ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
September 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

A hearing was held before the undersigned acting Veterans Law 
Judge in October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran's last VA 
examination was conducted in June 2003.  In statements dated 
in January 2004 and November 2005, the veteran asserted that 
his symptoms are worse than those depicted during the 
examination.  Although treatment records subsequent to the 
June 2003 examination report assessments of the veteran's 
functioning, the records also indicate that the veteran has a 
cognitive impairment due to a stroke which may have affected 
the determination of the assessments.  The Board finds that a 
contemporaneous and thorough VA examination is required to 
determine the severity of the veteran's PTSD.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  



Accordingly, the case is REMANDED for the following action:

1.  Request all recent relevant treatment 
records.  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his PTSD.  The examiner is asked to opine 
on the severity of the veteran's PTSD and 
whether his PTSD symptoms render him 
unemployable.  The effects of other 
disabilities, such as the veteran's 
cognitive impairment, should not be 
considered when making the above 
determinations.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




